      Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 1 of 25



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FODAY KANU                            :            CIVIL ACTION
                                      :
             v.                       :
                                      :
KEVIN KAUFFMAN, et al.                :             NO. 19-3278

                                MEMORANDUM

Bartle, J.                                            July    28, 2020

             Before the court is the motion of Foday Kanu (“Kanu”),

a prisoner at the State Correctional Institution in Huntingdon,

Pennsylvania, to vacate, set aside, or correct his sentence

under 28 U.S.C. § 2254.

             On October 16, 2009, after a trial in the Court of

Common Pleas of Chester County, a jury convicted Kanu of rape,

sexual assault, false imprisonment, aggravated assault, and

witness intimidation.      On March 11, 2020, he was sentenced to a

term of imprisonment of sixteen to thirty-two years.          His appeal

was denied.       In 2014, Kanu filed in the Court of Common Pleas a

petition under the Pennsylvania Post Conviction Relief Act

(“PCRA”), 42 Pa. Cons. Stat. § 9501 et seq.        After an

evidentiary hearing, the court granted Kanu a new trial on the

ground that his counsel was ineffective for failing to call

several fact and character witnesses on his behalf.          On June 6,

2018, the Pennsylvania Superior Court reversed the Court of

Common Plea’s grant of a new trial and denied relief on all of
      Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 2 of 25



Kanu’s claims.   On February 27, 2019, the Pennsylvania Supreme

Court denied review.

          On July 26, 2019, Kanu timely filed in this court his

motion to vacate, set aside, or correct his sentence under 28

U.S.C. § 2254.   The petition was referred to United States

Magistrate Judge Timothy R. Rice who issued a Report and

Recommendation that Kanu’s claims be dismissed with prejudice as

procedurally defaulted and as without merit.        Kanu has filed

objections to the Report and Recommendation which are now before

the court pursuant to 28 U.S.C. § 636(b)(1)(C).

                                   I

          The Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”) governs the power of the federal courts to grant

habeas corpus relief to state prisoners such as Kanu.         See 28

U.S.C. § 2254.   Under § 2254(a), a federal court may entertain a

habeas corpus petition from “a person in custody pursuant to the

judgment of a State court only on the ground that he is in

custody in violation of the Constitution or laws or treaties of

the United States.”    28 U.S.C. § 2254(a).     A federal court may

not grant relief unless the state prisoner has exhausted all

available remedies in state courts.      Id. § 2254(b)(1)(A);

Lambert v. Blackwell, 134 F.3d 506, 513 (3d Cir. 1998).

          When a federal court reviews a state court’s

determination of federal law, the state court’s decision must

                                  -2-
      Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 3 of 25



stand unless it, “resulted in a decision that was contrary to,

or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United

States.”   Thomas v. Carroll, 581 F.3d 118, 124 (3d Cir. 2009)

(quoting 28 U.S.C. § 2254(d)).     A state court decision is

contrary to clearly established federal law if: (1) its

conclusion is “opposite to that reached by [the Supreme] Court

on a question of law”; or (2) it “confronts facts that are

materially indistinguishable from a relevant Supreme Court

precedent and arrives at a result opposite.”        Williams v.

Taylor, 529 U.S. 362, 405 (2000).       A state court can

unreasonably apply Supreme Court precedent in two ways:          (1) “if

the state court identifies the correct governing legal rule from

[the] Court’s cases but unreasonably applies it to the facts of

the particular state prisoner’s case”; or (2) “if the state

court either unreasonably extends a legal principle from

[Supreme Court] precedent to a new context where it should not

apply or unreasonably refuses to extend that principle to a new

context where it should apply.”      Id. at 407.

           A federal court also may grant a motion under § 2254

if the state court’s adjudication “resulted in a decision that

was based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding.”



                                  -3-
      Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 4 of 25



28 U.S.C. § 2254(d)(2).    Factual determinations made by the

state court are accorded a presumption of correctness:          “a

federal court must presume that the factual findings of both

state trial and appellate courts are correct, a presumption that

can only be overcome on the basis of clear and convincing

evidence to the contrary.”     Stevens v. Del. Corr. Ctr., 295 F.3d

361, 368 (3d Cir. 2002) (citing 28 U.S.C. § 2254(e)(1)).          To

prevail under this “unreasonable determination” prong,

therefore, petitioner must demonstrate by clear and convincing

evidence that the state court’s determination of the facts was

objectively unreasonable in light of the evidence available.

See Lambert, 387 F.3d at 235.     Mere disagreement with the state

court or a showing of erroneous factfinding by the state court

will be insufficient to warrant relief, provided that the state

court acted reasonably.    See id.

                                   II

             The underlying facts of this case, as established at

trial and viewed in the light most favorable to the

Commonwealth, are as follows.     Kanu, an immigrant from Sierra

Leone, met the victim Hawa Koroma (“Koroma”), also an immigrant

from Sierra Leone, while working at an assisted living

community.    Koroma was a nursing assistant and was also taking

classes to obtain a Licensed Practical Nurse (“LPN”) degree.



                                  -4-
        Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 5 of 25



             Koroma and Kanu became friends in what Koroma

described as a brother-sister relationship.          Koroma provided

Kanu with a key to her apartment and Kanu would often come to

Koroma’s apartment to eat.       Kanu borrowed money from Koroma on

two occasions and subsequently paid it back.          In late September

2006, Koroma again lent Kanu money to purchase a car but on this

occasion was not paid back.       On or about October 9, 2006, the

two had an argument about the borrowed money after which Kanu

physically assaulted and then raped Koroma.          The next morning

Koroma was treated at a hospital but declined to go to the

police about the incident.       Thereafter Kanu threatened Koroma

that “something bad” would happen to her if she reported the

rape.

             In March 2007, Koroma visited Sierra Leone to attend

her father’s funeral.      After her return to West Chester, Kanu

came to her apartment two to three times per week during which

time he would rape her and take her credit card to make

purchases.    Koroma explained that during this time, she was

married to another man in Sierra Leone and did not wish to have

a sexual relationship with Kanu but acquiesced out of fear.

             In March 2008, Koroma decided to come forward to file

a complaint regarding the October 2006 rape with West Chester

Police Detective Stanley Billie (“Billie”).          Koroma also sought

a Protection from Abuse (“PFA”) order against Kanu.           However, in

                                    -5-
         Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 6 of 25



April 2008 Koroma withdrew the complaint and declined to pursue

a permanent PFA order after being threatened by Kanu and his

half-brother, Amara Conteh (“Conteh”).

             On July 21, 2008, Kanu called Koroma and stated he was

coming to her apartment to repay the money he owed her.             Kanu

entered the apartment around 2:00 p.m. but did not have the

money.    The two had an argument and Koroma then left to attend a

night class.

             Koroma returned to the apartment around 11:00 p.m.

She showered, changed, and prepared for dinner an African dish

similar to oatmeal.      At some point, Koroma turned around and

encountered Kanu in the apartment.         She was not sure how he had

gained entry.     Kanu gagged Koroma, pushed her down on her bed,

and restrained and forcibly raped her.          Koroma at first

struggled but later gave up resistance after seeing Kanu had a

knife.    Kanu ejaculated into a white t-shirt.         He then forced

Koroma to shower.

             Afterwards, Koroma confronted Kanu in her living room

and threatened to report him to the police.           At the time, Koroma

was holding in her hands the hot pot containing her dinner.

Kanu pushed her and the pot flew, its contents burning both of

them.    Kanu pushed Koroma to the floor, hit her, and pushed

pillows into her mouth.       Koroma lost consciousness.



                                     -6-
      Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 7 of 25



          An unidentified individual then called 911.         When

police arrived at the apartment, Koroma was hysterical and

unresponsive to questions.     Kanu was present at the apartment

along with several unidentified individuals who all appeared

calm and somewhat disinterested.      Police took Koroma to Chester

County Hospital and then Brandywine Hospital where a nurse took

saliva, hair, nail scrapings, and other evidence as part of an

investigation known as a “rape kit.”      Koroma gave a statement to

Detective Billie later that day and also provided to authorities

the t-shirt containing Kanu’s sperm.      When Detective Billie

called Kanu to ask if he would be willing to speak about the

incident, Kanu became irate and yelled “I am her boyfriend, I

can do what I want.”    Koroma was later transported to Crozer

Hospital, where she was treated for three days for her burns.

          On August 1, 2008, Kanu was arrested pursuant to a

warrant for the July 21, 2008 rape.      Koroma then began to

receive calls from Kanu’s family in Africa who attempted to

convince her not to pursue the charges.       She also received calls

from her own family in Africa who was concerned that her life

would be endangered if she proceeded with the complaint.          A

village elder flew from Africa to meet with Koroma and the

Assistant District Attorney in an attempt to persuade Koroma to

drop the charges and to marry Kanu.      As a result of this

pressure campaign, Koroma failed to appear for the preliminary

                                  -7-
      Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 8 of 25



hearing on August 19, 2008 and the charges were dropped.          Koroma

explained that at that time she was seeking treatment at a

crisis intervention center and had been contemplating suicide.

           After receiving counseling, medical treatment, and

religious support, Koroma reinstated her complaint against Kanu

on January 21, 2009.    Shortly thereafter, she was called by a

family friend to a “family meeting” in West Philadelphia.             When

Koroma arrived at the meeting, she discovered Kanu there.

Ibrahim Jalloh (“Jalloh”), a friend of Kanu, gave Koroma a check

for $3,000 as a partial payment on the debt owed by Kanu to

Koroma.   Kanu apologized to Koroma for the July 21, 2008 rape

and proposed marriage.    Koroma refused.     After this meeting,

Kanu and his friends and family continued to contact Koroma and

to insist that the two get married.      They also threatened to

harm Koroma if she persisted with the charges against Kanu.

           At trial, Kanu took the position that he and Koroma

had a consensual sexual relationship.       Kanu posited that Koroma

had falsely accused him of rape because he had refused to marry

her or because Koroma was angry about the money he owed her.

Conteh, Kanu’s half-brother, testified that he had known Koroma

as Kanu’s girlfriend and that Koroma had voluntarily lived with

Conteh, Kanu, and others from approximately March 2008 until

April 2008.   He also produced a picture of Koroma with Kanu’s

parents taken at the parents’ house in Sierra Leone in March

                                  -8-
      Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 9 of 25



2007, when Koroma had travelled to Sierra Leone for her father’s

funeral.

           At trial, Koroma explained that there is no concept of

rape as a crime in Sierra Leone.      A man can have intercourse

with whomever he chooses.     If the woman is single, she will then

be forced to marry her rapist.     If the woman is married, the

rapist will pay a sum of money to the woman’s parents.          While

men can take multiple wives, women can have only one husband.

Marriages are arranged by parents and men pay dowries in

exchange for their brides.     Conflicts are resolved by the

families of the parties involved and by the village elders.

Although it is rare for women to receive a formal education,

Koroma attended a school run by missionaries while living in her

village and later in Freetown, the capitol of Sierra Leone.           She

subsequently won a visa to come and work in the United States.

                                  III

           Kanu contends in his objections to the Report and

Recommendation of the Magistrate Judge that:        (1)   trial counsel

was ineffective for failing to object to propensity evidence

admitted at trial in the form of background information

regarding the culture of Sierra Leone and for failing to request

a jury instruction limiting the use of such evidence; (2) trial

counsel was ineffective for failing to object to the

prosecutor’s improper arguments in her opening and closing that

                                  -9-
         Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 10 of 25



vouched for Koroma; and (3) trial counsel was ineffective for

failing to call certain character and fact witnesses.

                                      IV

             We begin with Kanu’s claim that trial counsel was

ineffective for failing to object to evidence and argument about

the culture of Sierra Leone.         He maintains that he was unfairly

prejudiced by this irrelevant and inadmissible propensity

evidence.     As noted above, Koroma testified at trial that she

came from a small village in Sierra Leone where women receive

little formal education and are treated as chattel.             Marriages

are generally arranged by parents and village elders.             While men

can marry multiple women, women may only marry one man.             Koroma

testified that there is no word for rape in her native language.

If a woman who is not already married is raped, the woman is

generally forced to marry her rapist.          If a married woman is

raped, the rapist is generally required to pay the victim’s

family.

             Kanu did not raise this claim in the state courts.

Before a federal court may consider a state prisoner’s habeas

claim, the prisoner must first exhaust his remedies in state

court.     28 U.S.C. § 2254(b)(1).      To exhaust a claim, the state

prisoner must demonstrate that each of his claims was “fairly

present[ed]” to the state court before bringing it in federal

court.     Baldwin v. Reese, 541 U.S. 27, 29 (2004).         To “fairly

                                     -10-
       Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 11 of 25



present” a claim, a petitioner must present its “factual and

legal substance to the state courts in a manner that puts them

on notice that a federal claim is being asserted.”          McCandless

v. Vaughn, 172 F.3d 255, 261 (3d Cir. 1999); see also Nara v.

Frank, 488 F.3d 187, 197-98 (3d Cir. 2007).

           Kanu recognizes that his claim is procedurally

defaulted because it was never presented to the Pennsylvania

courts.   However, he asserts that the procedural default is

excused under the Supreme Court’s decision in Martinez v. Ryan,

566 U.S. 1 (2012).     In Martinez, the Supreme Court recognized a

“narrow exception” to the procedural default rule for

“[i]nadequate assistance of counsel at initial-review collateral

proceedings.”    566 U.S. at 9.     Under this exception, where state

law requires a prisoner to raise claims of ineffective

assistance of trial counsel in a collateral proceeding, rather

than on direct review, a procedural default on those claims will

not bar their review by a federal court if three conditions are

met:   (1) the default was caused by the ineffective assistance

of post-conviction counsel or the absence of counsel; (2) such

default occurred in the initial-review collateral proceeding,

that is, the first collateral proceeding in which the claim

could be heard; and (3) the underlying claim of trial counsel

ineffectiveness is “substantial.”         Preston v. Superintendent



                                   -11-
      Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 12 of 25



Graterford SCI, 902 F.3d 365, 376 (3d Cir. 2018) (quoting Cox v.

Horn, 757 F.3d 113, 124 (3d Cir. 2014)).

          A claim for ineffective assistance of counsel is

governed by Strickland v. Washington, 466 U.S. 668 (1984).             In

Strickland, the United States Supreme Court established the

following two-pronged test for ineffectiveness:

          First, the defendant must show that
          counsel’s performance was deficient. This
          requires showing that counsel made errors so
          serious that counsel was not functioning as
          the “counsel” guaranteed the defendant by
          the Sixth Amendment. Second, the defendant
          must show that the deficient performance
          prejudiced the defense. This requires
          showing that counsel’s errors were so
          serious as to deprive the defendant of a
          fair trial, a trial whose result is
          reliable.

466 U.S. at 687.

          Because “it is all too easy for a court, examining

counsel’s defense after it has proved unsuccessful, to conclude

that a particular act or omission of counsel was unreasonable,”

a court must be “highly deferential” to counsel’s performance

and “indulge a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance.”

Id. at 689.   “Thus . . . a defendant must overcome the

‘presumption that, under the circumstances, the challenged

action ‘might be considered sound trial strategy.’”          Bell v.

Cone, 535 U.S. 685, 698 (2002) (quoting Strickland, 466 U.S. at


                                  -12-
        Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 13 of 25



689).    To establish prejudice, “[t]he defendant must show that

there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have

been different.     A reasonable probability is a probability

sufficient to undermine confidence in the outcome.”            Strickland,

466 U.S. at 694.

            As stated above, Kanu objects that Koroma’s testimony

regarding the treatment of women in Sierra Leone and attitudes

towards rape there constituted inadmissible propensity evidence

under Rule 404(b) of the Pennsylvania Rules of Evidence.            That

Rule provides:

            (b) Crimes, Wrongs or Other Acts.

            (1) Prohibited Uses. Evidence of a crime,
            wrong, or other act is not admissible to
            prove a person’s character in order to show
            that on a particular occasion the person
            acted in accordance with the character.

            (2) Permitted Uses. This evidence may be
            admissible for another purpose, such as
            proving motive, opportunity, intent,
            preparation, plan, knowledge, identity,
            absence of mistake, or lack of accident. In
            a criminal case this evidence is admissible
            only if the probative value of the evidence
            outweighs its potential for unfair
            prejudice.

Pa. R. Evid. 404(b).      Kanu asserts that his counsel was

ineffective for failing to object to this cultural evidence and

for failing to seek a jury instruction limiting the use of this

evidence.

                                    -13-
      Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 14 of 25



          Koroma’s testimony regarding common attitudes and

practices surrounding rape in Sierra Leone was highly relevant

to explain why she had failed to pursue charges against Kanu

before the July 2008 rape and why she initially failed to

proceed with the complaint against Kanu.        See Pa. R. Evid. 401.

Under Pennsylvania law, a jury may consider evidence of a lack

of prompt complaint in cases involving sexual offenses:

          Prompt reporting to public authority is not
          required in a prosecution under this
          chapter: Provided, however, That nothing in
          this section shall be construed to prohibit
          a defendant from introducing evidence of the
          complainant’s failure to promptly report the
          crime if such evidence would be admissible
          pursuant to the rules of evidence.

18 Pa. Cons. Stat. Ann. § 3105.      The Pennsylvania Supreme Court

has affirmed trial courts’ admission of evidence of a

defendant’s other crimes, wrongs, or acts under Rule 404(b)

because “[r]evealing the circumstances surrounding an incident

of sexual abuse, and the reasons for the delay, enables the

factfinder to more accurately assess the victim’s credibility.”

Commonwealth v. Dillon, 925 A.2d 131, 139 (Pa. 2007).

          The probative value of Koroma’s testimony about the

culture of Sierra Leone clearly outweighed any unfair prejudice.

See Pa. R. Evid. 403.    It explained why she had not come forward

sooner to report Kanu’s sexual abuse.       Absent this evidence, the

jury may well have believed that Koroma and Kanu were involved


                                  -14-
      Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 15 of 25



in a consensual sexual relationship and that she was simply a

jilted lover or was motivated to bring false charges against

Kanu because of the money he owed her.       Counsel was not

ineffective for failing to object to the admission of Koroma’s

testimony because any objection would have been meritless.

            We further note that Kanu’s counsel filed a pretrial

motion in limine to preclude the Commonwealth from introducing

an expert on the treatment of women in Sierra Leone.          The court

precluded the expert testimony “except as rebuttal testimony if

the Defendant challenges the victim’s testimony concerning the

cultural aspects of Sierra Leone in cases of rape as untrue

and/or unbelievable.”    It further ruled that its order should

not be construed to preclude Kanu from contesting Koroma’s

“credibility as to the alleged rape or [Kanu’s] other alleged

bad conduct relative to her, and whether the cultural aspects of

Sierra Leone society in cases of rape were the reason [Koroma]

delayed in promptly reporting the rape and such alleged bad

conduct.”   Thus, counsel successfully avoided the introduction

of additional evidence regarding the culture of Sierra Leone in

the form of expert testimony on the ground that it could be used

“to paint defendant in a bad light because of the country of his

birth.”   However, it was clear from the court’s order that

Koroma herself would be permitted to testify regarding the



                                  -15-
         Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 16 of 25



culture of Sierra Leone to explain her delay in reporting and

thus any further objection at trial would have been fruitless.

             Although it may have been preferable for Kanu’s

counsel to seek an instruction limiting the jury’s use of this

evidence, the Magistrate Judge correctly found that such an

instruction may have inadvertently called attention to the

evidence.     See Buehl v. Vaughn, 166 F.3d 163, 170 (3d Cir.

1999).     Koroma’s testimony concerned the culture of Sierra Leone

in general, not prior crimes, wrongs, or other acts by Kanu

himself.     Moreover, Kanu has not shown that he was prejudiced by

this failure given the substantial evidence against him,

including the other testimony of Koroma, the burns on Koroma,

the t-shirt with Kanu’s semen on it, and his statement to law

enforcement that he was her boyfriend and “can do what [he]

want[s].”

             Given this record, we conclude that Kanu has failed to

show ineffective assistance based on counsel’s failure to object

or to seek a limiting instruction, much less a “substantial”

claim of ineffective assistance as would be required to overcome

his procedural default.        See Preston, 902 F.3d at 376.

Accordingly, the motion of Kanu under § 2254 will be denied as

to this claim.




                                     -16-
      Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 17 of 25



                                    V

          As stated above, Kanu also asserts that his trial

counsel was ineffective for failing to object to vouching by the

prosecutor.   In her opening and closing statements at trial, the

prosecutor discussed her grandparents, Holocaust survivors who

emigrated to the United States.      She further stated that her

grandparents had instilled in her the need to speak up for

people who “don’t have a voice.”        The prosecutor then likened

Koroma to her grandparents in that Koroma had also survived a

brutal civil war in Sierra Leone and had come to the United

States to pursue the “American Dream.”       The prosecutor also

described a pretrial meeting with Koroma, during which Koroma

appeared terrified and crouched under a table.

          Vouching is “an assurance by the prosecuting attorney

of the credibility of a Government witness through personal

knowledge or by other information outside of the testimony

before the jury.”    United States v. Walker, 155 F.3d 180, 184

(3d Cir. 1998).    As explained by our Supreme Court in United

States v. Young:

          [S]uch comments can convey the impression
          that evidence not presented to the jury, but
          known to the prosecutor, supports the
          charges against the defendant and can thus
          jeopardize the defendant’s right to be tried
          solely on the basis of the evidence
          presented to the jury; and the prosecutor’s
          opinion carries with it the imprimatur of
          the Government and may induce the jury to

                                  -17-
      Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 18 of 25



             trust the Government’s judgment rather than
             its own view of the evidence.

470 U.S. 1, 18–19 (1985).     Prosecutorial vouching is not

automatic grounds for reversal of a conviction.         See United

States v. Robinson, 485 U.S. 25, 33 n.5 (1988).         Instead, the

determination of whether there has been improper vouching and if

so, whether there should be a reversal must be determined on a

case by case basis.    Hartey v. Vaughn, 186 F.3d 367, 371–72 (3d

Cir. 1999).

             Kanu failed to raise his claim regarding prosecutorial

vouching before the Pennsylvania courts.        We agree with the

Magistrate Judge’s finding that this claim was procedurally

defaulted.    Even assuming the claim is properly before this

court, we conclude that it would fail because Kanu has not met

the standard for ineffective assistance of counsel claims as set

forth in Strickland.

             Evidence about Koroma surviving a war in Sierra Leone

and coming to the United States was properly admitted through

the testimony of Koroma herself.      Similarly, evidence regarding

Koroma’s fear when coming forward with the charges against Kanu

was admitted through Koroma’s own testimony as well as that of

Detective Billie.    Thus, the statements made by the prosecutor

referring to this evidence did not constitute vouching.




                                  -18-
      Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 19 of 25



          The prosecutor’s statements about her grandparents

were certainly improper.     They had no relevance to the charges

against Kanu and served only to bolster Koroma as a sympathetic

and credible victim.    Although Kanu’s trial counsel failed to

object to these statements, the court instructed the jury that

comments of counsel are not evidence and that it would

ultimately be up to the jury to determine the facts of the case

based on evidence presented through witnesses.         As stated above,

substantial evidence to convict Kanu existed in the form of

Koroma’s testimony as well as the presence of Kanu’s semen on

the t-shirt produced by Koroma, the burns on Koroma’s face,

hands, and arms, and Kanu’s statement:       “I am her boyfriend, I

can do what I want.”    Based on this record it is evident that

the failure of counsel to object to prosecutorial vouching did

not prejudice Kanu.    In this court’s view, there is not “a

reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694.

          Accordingly, the motion of Kanu to vacate, set aside,

or correct his sentence under § 2254 based on his counsel’s

failure to object to prosecutorial vouching will be denied as

procedurally defaulted and without merit.




                                  -19-
       Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 20 of 25



                                    VI

             We turn now to Kanu’s claim that his counsel was

ineffective for failing to call certain fact and character

witnesses.    As noted above, trial counsel called Conteh, Kanu’s

half-brother, who testified as a fact witness that Kanu and

Koroma were involved in a romantic relationship.          Trial counsel

also introduced by stipulation the statement of Kanu’s friend

Jalloh, who if called would have testified that Kanu had a

reputation for being a peaceful and law-abiding person.

According to Kanu, his trial counsel was ineffective for failing

to call at trial Mohammed Koroma and Magnus Stevens (“Stevens”)

as fact and character witnesses, and Alie Kargbo (“Kargbo”) as a

fact witness.    All three are friends of Kanu.

             Mohammed Koroma would have testified that the victim

and Kanu were involved in a romantic relationship prior to the

alleged rape.    Mohammed Koroma lived with the victim for a

four-month period, during which time Kanu held a key to the

apartment and would come and go and even sleep in the victim’s

bed.   As a character witness, he would have testified that he

had known Kanu since he came to the United States in 2000 and

that Kanu had a reputation for peacefulness and for being

law-abiding.    Stevens came to the victim’s apartment shortly

after the alleged rape.      He observed that Koroma was conscious

when he arrived and stated that she “put herself on the floor”

                                   -20-
      Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 21 of 25



shortly before police came to the apartment.        Stevens also would

have testified as to Kanu’s good character over the three

decades he has known him, both in the United States and in

Sierra Leone.   Kargbo would have provided testimony regarding

the romantic relationship between Koroma and Kanu.

          Kanu’s claim is subject to the standard enunciated in

Strickland, that is, Kanu must demonstrate that:         (1) his trial

counsel had no reasonable basis for not calling these witnesses;

and (2) counsel’s error was so egregious it effectively denied

Kanu a fair trial.    Strickland, 466 U.S. at 687-88; see also

Henderson v. DiGuglielmo, 138 F. App’x 463, 471 (3d Cir. 2005).

While counsel “has a duty to make reasonable investigations or

to make a reasonable decision that makes particular

investigations unnecessary,” the decision of whether to call a

witness is an inherently strategic one.       Moore v. DiGuglielmo,

489 F. App'x 618, 625 (3d Cir. 2012) (quoting Strickland, 466

U.S. at 691.

          Counsel is not required to call or to interview every

witness suggested to him by his client.       United States v.

Ciancaglini, 945 F. Supp. 813, 823 (E.D. Pa. 1996); United

States v. Jones, 785 F. Supp. 1181, 1183 (E.D. Pa. 1992).

Courts generally “will not second-guess tactical decisions of

counsel in deciding whether to call certain witnesses.”          Gov’t

of Virgin Islands v. Weatherwax, 77 F.3d 1425, 1434 (3d Cir.

                                  -21-
      Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 22 of 25



1996) (citation omitted).     Thus, a decision not to use a certain

witness does not constitute ineffective assistance of counsel if

it “amounted to a tactical decision within the parameters of

reasonable judgment.”    Duncan v. Morton, 256 F.3d 189, 201 (3d

Cir. 2001).   Furthermore, even if counsel should have called a

witness to testify, a petitioner must show prejudice, that is, a

reasonable probability that the witness could have provided

information that would have led to a different result at trial.

Lewis v. Mazurkiewicz, 915 F.2d 106, 115 (3d Cir. 1990).

          Kanu raised this claim before the Pennsylvania courts

and thus the claim is properly before us.        He is only entitled

to habeas relief in this court if the Pennsylvania Superior

Court’s decision was contrary to, or an unreasonable application

of, clearly established federal law.       See Thomas, 581 F.3d at

124 (quoting 28 U.S.C. § 2254(d)).       The Superior Court applied

the following standard to Kanu’s claim:

          To establish that counsel was ineffective
          for failing to call a witness, Appellant
          must demonstrate that: (1) the witness
          existed; (2) the witness was available to
          testify for the defense; (3) counsel knew
          of, or should have known of, the existence
          of the witness; (4) the witness was willing
          to testify for the defense; and (5) the
          absence of the testimony of the witness was
          so prejudicial as to have denied the
          defendant a fair trial.

Commonwealth v. Washington, 927 A.2d 586, 599 (Pa. 2007).              The

Superior Court concluded that counsel was not ineffective for

                                  -22-
      Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 23 of 25



failing to call these three witnesses because the witnesses

could have opened the door to the Commonwealth’s expert

regarding the culture of Sierra Leone.       As to Mohammed Koroma,

the Superior Court also found that he was not available to

testify for the defense.1

           We conclude that Kanu can establish neither

unreasonable attorney error nor prejudice as required to prevail

on this claim.   The record reflects that trial counsel was

reluctant to call these witnesses based on a fear that their

testimony would open the door to the admission of testimony by

the Commonwealth’s expert regarding the culture of Sierra Leone.

All three of these men are friends of Kanu and hail from Sierra

Leone where, as noted above, there is no concept of rape as a

crime, women are treated as chattel, and it is customary for a

woman to marry her rapist.     As noted above, Conteh testified

that he had never heard the concept of rape while living in

Africa.   The victim also testified at trial that she told

Mohammed Koroma about the rape but he merely laughed and said

“what are you talking about rape, you are an African girl, you




1. At the PCRA hearing, Mohammed Koroma testified that he was
present for the entire trial but counsel never called him.
However, the Superior Court credited counsel’s testimony that he
attempted to call Mohammed Koroma but Koroma failed to appear.
Regardless, we find that there is not a reasonable probability
that the outcome of trial would have been different if Mohammed
Koroma had testified at trial.
                                  -23-
      Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 24 of 25



shouldn’t talk about rape, you know in Africa you don’t talk

about rape.”    Given this background, the opinions of these

witnesses regarding whether Kanu and Koroma were in a consensual

romantic relationship and/or whether Kanu is a law-abiding

person would likely have carried little weight with the jury.

             The testimony of these witnesses also would have been

cumulative of the other defense witnesses presented.          As noted

above, Conteh testified as to the allegedly consensual nature of

the relationship between Kanu and Koroma.        Through stipulation

Kanu’s friend Jalloh provided evidence of Kanu’s good character.

Thus, there is no reasonable probability that the outcome of the

trial would have been different had these three witnesses

testified.    Accordingly, the Superior Court applied Strickland

reasonably and we decline to grant habeas relief on this ground.2

                                   VII

             We adopt the Recommendation of Magistrate Judge Rice

for the reasons set forth herein and will deny the motion of

Kanu to vacate, set aside, or correct his sentence under 28

U.S.C. § 2254.    We determine that the motion and record of the

action show conclusively that Kanu is not entitled to relief.




2. Kanu points to the fact that the trial court granted relief
on this claim and found that these witnesses were “critically
important” to the defense. However, we must defer to the
Superior Court’s ruling as the highest court in Pennsylvania to
consider the issue.
                                  -24-
      Case 2:19-cv-03278-HB Document 27 Filed 07/28/20 Page 25 of 25



As a result, we decline to hold an evidentiary hearing.          Id.

§§ 2254(e) and (f); see also      Campbell v. Vaughn, 209 F.3d 280,

287 (3d Cir. 2000).

          We will not issue a certificate of appealability since

Kanu has not “made a substantial showing of the denial of a

constitutional right.”     See 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473, 483 (2000).




                                  -25-
